Exhibit 10.9

 

     

EXECUTION VERSION

 

Barclays Bank PLC

5 The North Colonnade

Canary Wharf, London E14 4BB

Facsimile: +44 (20) 777 36461

Telephone: +44 (20) 777 36810

 

c/o Barclays Capital Inc.

as Agent for Barclays Bank PLC

745 Seventh Ave

New York, NY 10019

Telephone: +1 212 412 4000

 

DATE:    March 5, 2012 TO:    Stone Energy Corporation    625 East Kaliste
Saloom Road    Lafayette, LA 70508 ATTENTION:    Kenneth H. Beer TELEPHONE:   
337-237-0410 FACSIMILE:    337-521-2072; beerkh@stoneenergy.com FROM:   
Barclays Capital Inc., acting as Agent for Barclays Bank PLC TELEPHONE:    +1
212 526 0111 FACSIMILE:    +1 917 522 0458 SUBJECT:    Amendment to Base Warrant
Confirmation and Additional Warrant Confirmation

Ladies and Gentlemen,

Reference is made to (i) the confirmation dated February 29, 2012 confirming the
terms and conditions of those certain base warrants issued by Stone Energy
Corporation (“Counterparty”) to Barclays Capital PLC (“Dealer”), through its
agent Barclays Capital Inc. (the “Agent”), as of the “Trade Date” specified
therein (as amended and supplemented from time to time, the “Base Warrant
Confirmation”) and (ii) the confirmation dated March 2, 2012 confirming the
terms and conditions of those certain additional warrants issued by Counterparty
to Dealer as of the “Trade Date” specified therein (as amended and supplemented
from time to time, the “Additional Warrant Confirmation”, and each of the Base
Warrant Confirmation and the Additional Warrant Confirmation a “Confirmation”
and together the “Confirmations”). Capitalized terms used but not otherwise
defined herein shall have the meanings given to such terms in the Confirmations.

In order to clarify the parties’ intent as of the date of each Confirmation,
each of Dealer and Counterparty, intending to be legally bound, hereby
acknowledges and agrees that:

1. Paragraph 5(j)(i) of each Confirmation is hereby amended by inserting the
words “of a similar size” (x) after the word “procedures” in the third line
thereof and (y) after the word “agreements” in the sixteenth line thereof.

2. Paragraph 5(j)(ii) of each Confirmation is hereby amended by inserting the
words “of a similar size” after the word “agreements” in the twelfth line
thereof.

3. The following is added to each Confirmation as a new paragraph 5(v)(xi)
thereto:

“(xi) In the event that (i) an Early Termination Date occurs or is designated
with respect to the Transaction as a result of a Termination Event or an Event
of Default (other than an Event of Default arising under Section 5(a)(ii) or
5(a)(iv) of the Agreement) and, as a result, Dealer owes to Counterparty an
amount calculated under Section 6(e) of the Agreement, or (ii) Dealer owes to
Counterparty, pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions, an amount calculated under Section 12.8 of the Equity Definitions,
such amount shall be deemed to be zero.”



--------------------------------------------------------------------------------

4. Each party hereby makes to the other party on the date hereof each of the
representations contained in Sections 3(a) and 3(b) of the Agreement specified
in each Confirmation.

5. Each of Counterparty and Dealer hereby confirms that each Confirmation, as
amended hereby, and the terms of each Transaction specified therein shall
continue in full force and effect. All references to the “Confirmation” and the
“Transaction” in each Confirmation or any document related thereto shall for all
purposes constitute references to the Base Warrant Confirmation or the
Additional Warrant Confirmation, as the case may be, as amended hereby.

6. This letter agreement and all matters arising in connection with this letter
agreement shall be governed by and construed in accordance with the law of the
State of New York (without reference to its choice of law doctrine other than
Title 14 of the New York General Obligations Law).

7. EACH PARTY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR
PROCEEDING RELATING TO THE TRANSACTIONS. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A SUIT,
ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE TRANSACTIONS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
PROVIDED HEREIN.

8. With respect to any suit, action or proceedings relating to any dispute
arising out of or in connection with this letter agreement (“Proceedings”), each
party irrevocably (i) submits to the non-exclusive jurisdiction of the courts of
the State of New York and the United States District Court located in the
Borough of Manhattan in New York City; (ii) waives any objection which it may
have at any time to the laying of venue of any Proceedings brought in any such
court, waives any claim that such Proceedings have been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceedings, that such court does not have any jurisdiction over such party; and
(iii) agrees, to the extent permitted by applicable law, that the bringing of
Proceedings in any one or more jurisdictions will not preclude the bringing of
Proceedings in any other jurisdiction.

9. No amendment, modification or waiver in respect of this letter agreement will
be effective unless in writing (including a writing evidence by a facsimile
transmission) and executed by each of the parties. This letter agreement (and
any amendment, modification and waiver in respect of it) may be executed in
several counterparts (including by facsimile transmission), each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

10. Each party acknowledges to and agrees with the other party hereto and to and
with Agent that (i) Agent is acting as agent for Dealer under each Confirmation,
as amended hereby, and the terms of each Transaction specified therein pursuant
to instructions from such party, (ii) Agent is not a principal or party to such
Transactions, and may transfer its rights and obligations with respect to such
Transactions, (iii) Agent shall have no responsibility, obligation or liability,
by way of issuance, guaranty, endorsement or otherwise in any manner with
respect to the performance of either party under such Transactions, (iv) Dealer
and Agent have not given, and Counterparty is not relying (for purposes of
making any investment decision or otherwise) upon, any statements, opinions or
representations (whether written or oral) of Dealer or Agent, other than the
representations expressly set forth in each Confirmation or the Agreement
specified therein, and (v) each party agrees to proceed solely against the other
party, and not Agent, to collect or recover any money or securities owed to it
in connection with such Transactions. Each party hereto acknowledges and agrees
that Agent is an intended third party beneficiary hereunder. Counterparty
acknowledges that Agent is an affiliate of Dealer. Dealer will be acting for its
own account in respect of each Confirmation, as amended hereby, and the
Transactions contemplated thereunder, as amended hereby.

[Signature page follows.]

 

2



--------------------------------------------------------------------------------

Counterparty hereby agrees to check this letter agreement and to confirm that
the foregoing correctly sets forth the parties’ agreement by signing in the
space provided below and returning to Dealer a facsimile of the fully-executed
letter agreement to Dealer at (+1) 917-522-0458. Originals shall be provided for
your execution upon your request.

Very truly yours,

 

BARCLAYS CAPITAL INC. acting solely as Agent By:  

/s/ Paul Robinson

  Name:   Paul Robinson   Title:   Managing Director

Accepted and confirmed as of the date first written above:

 

STONE ENERGY CORPORATION

By:

 

/s/ Kenneth H. Beer

 

Name:

  Kenneth H. Beer  

Title:

  Executive Vice President & Chief Financial Officer